18 N.Y.2d 969 (1966)
In the Matter of the Claim of Nathaniel Dickman, Respondent,
v.
City of New York, Appellant, and Markhoff, Gottlieb & Harkins, Respondents. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued November 28, 1966.
Decided December 29, 1966.
J. Lee Rankin, Corporation Counsel (Irving Genn of counsel), for appellant.
Abraham Markhoff for Markhoff, Gottlieb & Harkins, respondents.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Determination affirmed, with costs; no opinion.